              Case 4:19-cv-05843-HSG Document 47 Filed 11/23/20 Page 1 of 1



     1

     2

     3

     4

     5
                              UNITED STATES DISTRICT COURT
     6                      NORTHERN DISTRICT OF CALIFORNIA
     7

     8   GREAT BOWERY INC. d/b/a TRUNK             Case No. 4:19-CV-05843-HSG
         ARCHIVE,                                  ORDER OF DISMISSAL
     9

    10                            Plaintiff,
    11   v.
    12
         APARTMENT 34 MEDIA LLC; and
    13   DOES 1 through 10, inclusive,
    14
                                  Defendant.
    15

    16
    17

    18           The Court having considered the stipulation of the parties, and good cause
    19   appearing therefor, orders that this action is dismissed with prejudice against all
    20   parties pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and each party shall bear their
    21   own costs and attorneys’ fees.
    22

    23   IT IS SO ORDERED.
    24

    25   DATED on this 23rd day of November 2020.
    26
                                               ____________________________________
    27
                                                 UNITED STATES DISTRICT JUDGE
    28                                               HAYWOOD S. GILLIAM, JR.


                                                  1
